I am not participating in the disposition of this case because I think there are presented here serious constitutional questions which would require much time and research to properly determine.
The conclusion reached by the majority of the Court results in the suspended attorney being immediately restored to the right to practice and I feel that justice demands that this should not be delayed, especially in view of the fact that the charges upon which the attorney was suspended did not involve moral turpitude but involve, at most, the alleged negligence in the performance of his professional duties.